DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2021 has been entered. Claims 1-19 and 21 remain pending in the application. Applicant's amendments to the Specification have overcome objection previously set forth in the Non-Final Office Action dated 01/06/2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loewe (U.S. PG-PUB NO. 2010/0300256 A1).
-Regarding claim 21, Loewe discloses a safety system (FIG. 1 safety device 30, FIG. 3) for use with a power tool that is usable by a user (FIG. 1), the power tool (FIG. 1 machine tool 10) including a base (FIG. 1 workbench 18) and a moving component (FIG. 1 tool 12) that is movable relative to the base, the safety system comprising: a sensor assembly that monitors a predetermined danger zone that is adjacent to the moving component of the power tool (FIG. 1 imaging unit 34  sensor unit 38 FIG. 2 safety range 36, 40), the sensor assembly being configured to generate data ([0033], “signal triggered by imaging unit 34”;  [0034], “evaluation unit 44 transmits a recognition signal to control unit”) relating to the predetermined danger zone (FIG. 1-2  FIG. 4  FIG. 5 safety range 36, 40), the sensor assembly includes a first sensor (FIG. 1 imaging unit 34) that captures at least one hand image prior to the user using the power tool ([0029], “calibration mode”, “features of the hand being analyzed … and stored”;  FIG. 4  FIG. 5  range 36;  [0033], “position P1”; [0025]), and a second sensor (FIG. 1 sensor unit 38) that monitors the predetermined danger zone that is adjacent to the moving component of the power tool (FIGS. 1-2  FIG. 4  FIG. 5  safety range 40) and generates the data relating to the predetermined danger zone ([0034], “position Pj”, “recognizes the temperature signature of the hand … a recognition signal is transmitted to control unit 46”); and a controller (FIG. 3 control unit 46  evaluation unit 44) that receives the data from the sensor assembly ([0030], “a recognition signal is sent to control unit 46”;  [0034], “control unit 46 converts the recognition signal to a trigger signal”) and analyzes the data from the sensor assembly to determine if at least a portion of a hand of the user is present within the predetermined danger zone (FIG. 4; FIG. 5; [0033], “hand motion”, “the image data are evaluated … with the aid of evaluation unit 44”, “provided for triggering an optical and/or acoustic signal for warning the operator on the basis of this recognition signal”; [0034]), the controller generates a detection algorithm that is based at least in part on the at least one hand image that is captured by the first sensor prior to the user using the power tool ([0033], “image data are evaluated … with the aid of evaluation unit 44”, “control unit 46 provided for … warning the operator … triggered by imaging unit 34”; [0025]); and the controller analyzes the data from the FIG. 1 sensor unit 38) utilizing the detection algorithm to determine if the at least a portion of the hand of the user is present within the predetermined danger zone (FIG. 5, “position Pj”; [0034], “control unit 46 is in its enabling mode”, “converts the recognition signal to a trigger signal for triggering an actuator unit 48 or 50”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe (U.S. PG-PUB NO. 2010/0300256 A1) in view of Shapiro (U.S. PG-PUB NO. 2018/0147658 A1).
-Regarding claim 1, Loewe discloses a safety system (FIG. 1 safety device 30, FIG. 3) for use with a power tool that is usable by a user (FIG. 1), the power tool (FIG. 1 machine tool 10) including a base (FIG. 1 workbench 18) and a moving component (FIG. 1 tool 12) that is movable relative to the base, the safety system comprising: a sensor assembly that monitors a predetermined danger zone that is adjacent to the moving component of the power tool (FIG. 1 imaging unit 34  sensor unit 38 FIG. 2 safety range 36, 40), the sensor assembly being configured to generate data ([0033], “signal triggered by imaging unit 34”;  [0034], “evaluation unit 44 transmits a recognition signal to control unit”) relating to the predetermined danger zone (FIG. 1-2  FIG. 4  FIG. 5 safety range 36, 40) ; and a controller (FIG. 3 control unit 46  evaluation unit 44) that receives the data from the sensor assembly ([0030], “a recognition signal is sent to control unit 46”;  [0034], “control unit 46 converts the recognition signal to a trigger signal”) and analyzes the data from the sensor assembly to determine if at least a portion of a hand of the user is present within the predetermined danger zone (FIG. 4; FIG. 5; [0033], “hand motion”, “the image data are evaluated … with the aid of evaluation unit 44”, “provided for triggering an optical and/or acoustic signal for warning the operator on the basis of this recognition signal”; [0034]), the controller including a single board computer having one or more processors.
Loewe is silent to teach that the controller including a single board computer having one or more processors.
In the same field of endeavor, Shapiro teaches that the controller including a single board computer having one or more processors (Shapiro: [0065], “motion controller can be … such as a high performance microcontroller or single board computer coupled to a Digital Signal Processor”; [0068]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Loewe with the teaching of Shapiro by using a controller including a single board computer having one or more processors in order to improve or optimize the resolution for a power safety machine and to provide user with a usable power tool.
-Regarding claim 9, the combination further discloses wherein the sensor assembly includes a first sensor (Loewe: FIG. 1 imaging unit 34) that captures at least Loewe: [0029], “calibration mode”, “features of the hand being analyzed … and stored”;  FIG. 4  FIG. 5  range 36;  [0033], “position P1”; [0025]), and a second sensor Loewe: (FIG. 1 sensor unit 38) that monitors the predetermined danger zone that is adjacent to the moving component of the power tool (Loewe: FIGS. 1-2  FIG. 4  FIG. 5  safety range 40) and generates the data relating to the predetermined danger zone (Loewe: [0034], “position Pj”, “recognizes the temperature signature of the hand … a recognition signal is transmitted to control unit 46”); the controller generates a detection algorithm that is based at least in part on the at least one hand image that is captured by the first sensor prior to the user using the power tool (Loewe: [0033], “image data are evaluated … with the aid of evaluation unit 44”, “control unit 46 provided for … warning the operator … triggered by imaging unit 34”; [0025]); and the controller analyzes the data from the second sensor (Loewe: FIG. 1 sensor unit 38) utilizing the detection algorithm to determine if the at least a portion of the hand of the user is present within the predetermined danger zone (Loewe: FIG. 5, “position Pj”; [0034], “control unit 46 is in its enabling mode”, “converts the recognition signal to a trigger signal for triggering an actuator unit 48 or 50”).
-Regarding claim 10, the combination further discloses wherein the first sensor (Loewe: FIG. 1 imaging unit 34) captures a plurality of hand images prior to the user using the power tool (Loewe: FIG. 1; FIG. 4; [0033]; [0025]); and the controller generates the detection algorithm based at least in part on the plurality of hand images that are captured by the first sensor prior to the user using the power tool (Loewe: [0033] “image data are evaluated … with the aid of evaluation unit 44” “control unit 46 provided for … warning the operator … triggered by imaging unit 34”).
-Regarding claim 12, the combination further discloses comprising a braking system (Loewe: FIG.1 FIG. 3 safety means 52) that is configured to selectively stop movement of the moving component of the power tool relative to the base (Loewe: [0027], “Provided as a braking device”; [0034], “tool 12 is stopped”, “moved into drive housing 14”); wherein if the controller (Loewe: FIG. 1 control unit 46) determines that the at least a portion of the hand is present within the predetermined danger zone, the controller transmits a signal to the braking system to stop movement of the moving component of the power tool relative to the base (Loewe: FIG. 5, “position Pj”; [0034], “control unit 46 is in its enabling mode”, “converts the recognition signal to a trigger signal for triggering an actuator unit 48 or 50”; [0027], “unity 50 … is linked control unit 46 and is provided for actuating means 52”; [0034], “tool 12 is stopped”, “moved into drive housing 14”).
-Regarding claim 13, Loewe discloses a method for protecting a hand of a user during use of a power tool (FIG. 1- FIG. 5), the power tool (FIG. 1 machine tool 10) including a base (FIG. 1 workbench 18) and a moving component (FIG. 1 tool 12) that is movable relative to the base, the method comprising the steps of: monitoring a predetermined danger zone that is adjacent to the moving component of the power tool with a sensor assembly (FIG. 1 imaging unit 34  sensor unit 38 safety range 36,  40); generating data relating to the predetermined danger zone with the sensor assembly ([0033], “signal triggered by imaging unit 34”;  [0034] “evaluation unit 44 transmits a recognition signal to control unit 46”; FIGS. 1-2  FIG. 4  FIG. 5 safety range 36,  40); receiving the data from the sensor assembly with a controller ([0030] “a recognition signal is sent to control unit 46”  [0034] “control unit 46 converts the recognition signal to a trigger signal”), the controller including a single board computer having one or more processors; and analyzing the data from the sensor assembly with the controller to determine if at least a portion of a hand of the user is present within the predetermined danger zone (FIG. 4 FIG. 5 [0033] “hand motion”, “the image data are evaluated … with the aid of evaluation unit 44”, “provided for triggering an optical and/or acoustic signal for warning the operator on the basis of this recognition signal”; [0034]).
Loewe is silent to teach that the controller including a single board computer having one or more processors.
In the same field of endeavor, Shapiro teaches that the controller including a single board computer having one or more processors (Shapiro: [0065], “motion controller can be … such as a high performance microcontroller or single board computer coupled to a Digital Signal Processor”; [0068]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Loewe with the teaching of Shapiro by using a controller including a single board computer having one or more processors in order to improve or optimize the resolution for a power safety machine and provide user with a usable power tool.
-Regarding claim 18, the combination further discloses comprising the steps of: (i) capturing at least one hand image with a first sensor of the sensor assembly (Loewe: FIG. 1 imaging unit 34) prior to the user using the power tool (Loewe: [0029], “calibration mode”, “features of the hand being analyzed … and stored”;  FIG. 4  FIG. 5  range 36;  [0033], “position P1”; [0025]), and (ii) generating a detection algorithm with the controller that is based at least in part on the at least one hand image that is captured by the first sensor prior to the user using the power tool (Loewe: [0033], “image data are evaluated … with the aid of evaluation unit 44”, “control unit 46 provided for … warning the operator … triggered by imaging unit 34”; [0025]); wherein the step of monitoring includes monitoring the predetermined danger zone with a second sensor of the sensor assembly (Loewe: FIG.1 sensor unit 38; FIG. 2 safety range 40; FIG. 4; FIG. 5); the step of generating includes generating the data relating to the predetermined anger zone with the second sensor (Loewe: [0034], “position Pj”, “recognizes the temperature signature of the hand … a recognition signal is transmitted to control unit 46”); the step of receiving includes receiving the data from the second sensor with the controller (Loewe: [0034], “a recognition signal is transmitted to control unit 46”); and the step of analyzing includes analyzing the data from the second sensor with the controller utilizing the detection algorithm to determine if the at least a portion of the hand of the user is present within the predetermined danger zone (Loewe: FIG. 5, “position Pj”; [0034], “control unit 46 is in its enabling mode”, “converts the recognition signal to a trigger signal for triggering an actuator unit 48 or 50”).
-Regarding claim 19, the combination further discloses wherein the step of capturing at least one hand image includes capturing a plurality of hand images with the first sensor (Loewe: FIG. 1 imaging unit 34) prior to the user using the power tool (Loewe: FIG. 1; FIG. 4; [0033]; [0025]); and the step of generating includes generating Loewe: [0033] “image data are evaluated … with the aid of evaluation unit 44” “control unit 46 provided for … warning the operator … triggered by imaging unit 34”).

	Claims 2-8 and14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe (U.S. PG-PUB NO. 2010/0300256 A1) in view of Shapiro (U.S. PG-PUB NO. 2018/0147658 A1), and further in view of Ouyang (CN 107423720 A).
-Regarding claim 2, Loewe in view of Shapiro discloses comprising a wearable component that is configured to be coupled to the hand of the user (Loewe: [0028], “a protective glove”), the wearable component including infrared only reflective material; wherein the controller analyzes the data from the sensor assembly to determine if the wearable component is present within the predetermined danger zone (Loewe: [0028], “evaluation unit 44 examines …. image data”, “for a texture … worn by an operator, a protective glove”).
Loewe in view of Shapiro is silent to teach that the wearable component including infrared only reflective material.
In the same field of endeavor, Ouyang teaches that the wearable component including infrared only reflective material (Ouyang: FIG. 2 infrared reflection unit 112).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Loewe in view of Shapiro with teaching of Ouyang by using the wearable component including infrared 
-Regarding claim 3, Loewe in view of Shapiro is silent to teach wherein the wearable component includes black infrared only reflective material.
In the same field of endeavor, Ouyang teaches wherein the wearable component includes black infrared only reflective material (Ouyang: FIG. 2 infrared reflection unit 112, page 4 paragraph 12 “coat white and black paints on conventional materials including thin films to form the infrared reflection portion 202).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Loewe in view of Shapiro with teaching of Ouyang by using the wearable component including black infrared only reflective material in order to provide protection against cold and/or rough surface of a work piece, at the same time, provide safety protection by the monitoring danger zones and wearable component with accurate and quick reaction, and low false alarm rate.
-Regarding claim 4, the modification further discloses wherein the sensor assembly includes a first sensor that monitors a first region that is adjacent to the moving component of the power tool (Loewe: FIG. 1 imaging unit 34  safety range 36) and generates first data relating to the predetermined danger zone (Loewe: [0033], “signal triggered by imaging unit 34”), and a second sensor that monitors a second region that is adjacent to the moving component of the power tool (Loewe: FIG. 1 sensor unit 38 FIG. 2 safety range 40) and generates second data relating to the predetermined danger zone (Loewe: [0034], “position Pj”, “recognizes the temperature signature of the hand … a recognition signal is transmitted to control unit 46”); and the controller compares the first data from the first sensor (Loewe: FIG. 4; [0033], “hand motion”, “the image data are evaluated … with the aid of evaluation unit 44”, “provided for triggering an optical and/or acoustic signal for warning”) and the second data from the second sensor to determine if the wearable component is present within the predetermined danger zone (Loewe: FIG. 5; [0034], “position Pj”, “recognizes the temperature signature of the hand … a recognition signal is transmitted to control unit 46”).
-Regarding claim 5, the modification further discloses wherein the first region intersects the second region to define a common region; and the predetermined danger zone is based on the common region (Loewe: FIG. 2, safety range 36 and 40).
-Regarding claim 6, the modification further discloses wherein the first sensor (Loewe: FIG. 1 imaging unit 34) is a first sensor type (Loewe: [0024] “video camera”; [0028] “infrared camera”) and the second sensor (Loewe: FIG. 1 sensor unit 38) is a second sensor type (Loewe: [0031], “infrared sensor”, “thermopile”, “bolometer sensor”) that is different than the first sensor type.
-Regarding claim 7, the modification further discloses wherein the first sensor is a red blue green input device (Loewe: FIG. 1 imaging unit 34; [0024] “video camera”), and the second sensor is a no infrared filter input device (Loewe: FIG. 1 sensor unit 38; [0031], “bolometer sensor”).
Loewe: FIG.1 FIG. 3 safety means 52) that is configured to selectively stop movement of the moving component of the power tool relative to the base (Loewe: [0027], “Provided as a braking device”; [0034], “tool 12 is stopped”, “moved into drive housing 14”); wherein if the controller determines that the wearable component is present within the predetermined danger zone, the controller transmits a signal to the braking system to stop movement of the moving component of the power tool relative to the base (Loewe: FIG. 5, “position Pj”; [0034], “control unit 46 is in its enabling mode”, “converts the recognition signal to a trigger signal for triggering an actuator unit 48 or 50”; [0027], “unity 50 … is linked control unit 46 and is provided for actuating means 52”; [0034], “tool 12 is stopped”, “moved into drive housing 14”).
-Regarding claim 14, Loewe in view of Shapiro discloses comprising the step of coupling a wearable component to the hand of the user (Loewe: [0028], “a protective glove”), the wearable component including infrared only reflective material; wherein the step of analyzing includes analyzing the data from the sensor assembly with the controller to determine if the wearable component is present within the predetermined danger zone (Loewe: [0028], “evaluation unit 44 examines …. image data”, “for a texture … worn by an operator, a protective glove”).
Loewe in view of Shapiro is silent to teach that the wearable component including infrared only reflective material.
Ouyang: FIG. 2 infrared reflection unit 112).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Loewe in view of Shapiro with teaching of Ouyang by using the wearable component including infrared only reflective material in order to provide protection against cold and/or rough surface of a work piece, at the same time, provide safety protection by the monitoring danger zones and wearable component with accurate and quick reaction, and low false alarm rate.
-Regarding claim 15, the modification further discloses wherein the step of monitoring includes monitoring a first region that is adjacent to the moving component of the power tool with a first sensor (Loewe: FIG. 2 safety range 36 FIG. 1 imaging unit 34), and monitoring a second region that is adjacent to the moving component of the power tool with a second sensor (Loewe: FIG. 2 safety range 40 FIG. 1 sensor unit 38); the step of generating includes generating first data relating to the danger zone with the first sensor (Loewe: FIG. 4; [0033], “signal triggered by imaging unit 34), and generating second data relating to the predetermined danger zone with the second sensor (Loewe: [0034], “position Pj”, “recognizes the temperature signature of the hand … a recognition signal is transmitted to control unit 46”); the step of receiving includes receiving the first data from the first sensor (Loewe: FIG. 4; [0033], “transmits a recognition signal to control unit 46”) and the second data from the second sensor with the controller (Loewe: FIG. 5; [0034], “a recognition signal is transmitted to control unit 46”); and the step of analyzing includes comparing the first data from the first sensor and the (Loewe: FIG. 4; [0033], “hand motion”, “the image data are evaluated … with the aid of evaluation unit 44”, “provided for triggering an optical and/or acoustic signal for warning”) second data from the second sensor with the controller to determine if the wearable component is present within the predetermined danger zone (Loewe: FIG. 5; [0034], “position Pj”, “recognizes the temperature signature of the hand … a recognition signal is transmitted to control unit 46”).
-Regarding claim 16, the modification further discloses wherein the step of monitoring the first region (Loewe: FIG.2 safety range 36) includes the first sensor (FIG. 1 imaging unit 34) being a red blue green input device (Loewe: [0024] “video camera”); and wherein the step of monitoring the second region (Loewe: FIG. 2 safety range 40) includes the second sensor (Loewe: FIG. 1 sensor unit) being a no infrared filter input device ([0031], “bolometer sensor”)..
-Regarding claim 17, the modification further discloses comprising the steps of: (i) transmitting a signal to a braking system with the controller if the controller determines that the wearable component is present within the predetermined danger zone (Loewe: FIG. 5, “position Pj”; [0034], “control unit 46 converts the recognition signal to a trigger signal for triggering an actuator unit 48 or 50”), and (ii) stopping movement of the moving component of the power tool relative to the base with the braking system when the braking system receives the signal from the controller (Loewe: [0034], “control unit 46 is in its enabling mode”, [0027], “unity 50 … is linked control unit 46 and is provided for actuating means 52”; [0034], “tool 12 is stopped”, “moved into drive housing 14”).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loewe (U.S. PG-PUB NO. 2010/0300256 A1) in view of Shapiro (U.S. PG-PUB NO. 2018/0147658 A1), and further in view of Eastling (U.S. PG-PUB NO. 2018/0099369 A1)
-Regarding claim 11, Loewe in view of Shapiro discloses the method of claim 9.
Loewe in view of Shapiro is silent to teach wherein the first sensor is the same as the second sensor.
However, Eastling is an analogous art pertinent to the problem to be solved in this application and further discloses teach wherein the first sensor (Eastling: FIG. 1 camera 12) is the same as the second sensor (Eastling: FIG. 2 camera 16).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Loewe in view of Shapiro with the teaching of Eastling by using the same type of sensors for some cutting tools such as the tools with cylindrical body and fluted blades in order to better monitor multiple danger zones with the simpler detection algorithm implementation.  
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The examiner respectfully disagrees. With respect to Loewe, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., evaluation unit 44 is part of controller or not) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The controller may contain one or more units to perform the same functions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664